Colt, J.
Upon the affidavits before me, I do not think the plaintiff has out a case which entitles it to a preliminary injunction. On the question of infringement, the evidence is conflicting, and my mind is not free from doubt.- - There are other facts brought out in the affida*51vits, which make it dear that the courts should not grant an injunction in this case unless fully satisfied that the defendants infringe the Callahan patent. This seems to he a case where it requires the Ml proofs, such as are presented at final hearing, to properly determine the question of infringement. Motion denied.